 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIBEW Local 1316 and Superior Contractors Associ-ates, Inc. Case 10-CB-397920 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 10 June 1983 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, IBEW Local 1316, Macon, Georgia, itsofficers, agents, and representatives, shall take theaction set forth in the Order as modified.1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a) Remove from its files any reference to theunlawful trial, fine, and suspension of Harold Grif-fin and notify him in writing that it has done soand that the discipline will not be used against himin any way."2. Substitute the attached notice for that of theadministrative law judge.I In par. I of sec. II,C, of his decision the judge stated, "Moreover, itis quite clear that the firing and suspension of Griffin ...." It appearsthat the judge intended to state, "Moreover, it is quite clear that thefining ...." In par. 3 of sec. nI,C, of his decision the judge stated, "Re-spondent claimed this showed Respondent had initiated the instant case...." Apparently, the judge intended to state, "Respondent claimed thisshowed the Charging Party had initiated the instant case ...."Wetherefore correct these inadvertent errors.2 We have modified the judge's recommended Order to add a provi-sion requiring the Respondent to expunge from its records any referenceto the unlawful discipline and to notify Harold Griffin in writing that ithas done so and will not use the discipline against him in any way. SeeSterling Sugars, 261 NLRB 472 (1982). We have also modified the judge'snotice to conform to our Order.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce Superior Con-tractors Associates, Inc., or any other employer, inthe selection of its representatives for purposes ofcollective bargaining or the adjustment of griev-ances by trying, fining, suspending from attendanceat membership meetings, or otherwise discipliningsupervisory employees for the performance of theirduties in connection with collective bargaining orthe adjustment of grievances.WE WILL NOT try, fine, suspend from attendanceat membership meetings, or otherwise disciplineSupervisor Harold E. Griffin of Superior Contrac-tors Associates, Inc., who is a member of this labororganization, because of the performance of theduties of his employment in connection with col-lective bargaining and the adjustment of griev-ances, and WE HAVE rescinded the fine and discipli-nary action previously imposed on him.WE WILL NOT in any like or related manner re-strain or coerce Superior Contractors Associates,Inc., in the selection of its representatives for pur-poses of collective bargaining or the adjustment ofgrievances.WE WILL remove from our files any reference tothe unlawful trial, fine, and suspension of HaroldGriffin and notify him in writing that this has beendone and that the discipline will not be usedagainst him in any way.IBEW LOCAL 1316DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Macon, Georgia, on April 19,1983. The charge was filed by Superior Contractors As-sociates, Inc. (the Employer or the Company), on No-vember 29, and amended December 22, 1982.1 The com-plaint was issued on December 28, and alleged, asamended at the hearing herein, that IBEW, Local 1316,(Respondent or the Union), violated Section 8(b)(1)(B) ofthe National Labor Relations Act.2The factual issue pre-' All dates are in 1982 unless otherwise stated.2 Section 8(b)(1)(B) of the Act provides that it shall be an unfair laborpractice for a labor organization or its agents "to restrain or coerce ...Continued271 NLRB No. 59338 ELECTRICAL WORKERS IBEW LOCAL 1316 (SUPERIOR CONTRACTORS)sented is whether Respondent brought intraunioncharges against, and fined, and suspended from its meet-ings the Employer's general foreman, Harold E. Griffin,a member of Respondent, for causing the disciplining ofanother member of the Union by his employer. Respond-ent presented additional legal issues with respect to af-firmative defenses involving mootness, the ChargingParty's motivation, and deferral to arbitration.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Union, Imake the followingFINDINGS OF FACTI. JURISDICTIONThe Employer is, and has been at all material times, aGeorgia corporation with an office and place of businesslocated at Acworth, Georgia, where it is engaged in con-struction contracting. During the calendar year preced-ing issuance of complaint, the Employer purchased andreceived at its Acworth, Georgia facility goods valued inexcess of $50,000 directly from suppliers located outsidethe State of Georgia. The complaint alleges, and Re-spondent at the hearing admitted, that the Employer isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. I so find. The com-plaint alleges, and Respondent in its answer admitted,that it is a labor organization within the meaning of Sec-tion 2(5) of the National Labor Relations Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The Material FactsThe facts in this case are not in dispute. The Employeris a contractor or subcontractor of Georgia Power Com-pany in the ongoing construction of an electrical generat-ing facility for Georgia Power Company in Juliette,Georgia, known as the Plant Scherer facility. The Em-ployer appears to be signatory to a labor agreement be-tween the National Electrical Contractors Association,Inc., and Respondent covering employees engaged inRespondent's craft. It also appears that an additionalcontractual agreement negotiated by the Georgia PowerCompany on behalf of itself, its contractors, and its sub-contractors, with North Georgia & Construction TradesCouncil covering construction of certain Georgia PowerCompany steam generating plants in Monroe County hassome application to the Employer herein.Harold Griffin, who at the times material herein occu-pied the position of general foreman for the Employer,credibly testified regarding the facts on which the com-plaint allegation is based. Griffin testified that he hasbeen a member of Respondent for approximately 20 ormore years. According to Griffin, some 45 employeeswere employed by the Employer and worked underGriffin in the electrician craft during August and Sep-tember, about 75 percent of whom were "travelers,"members of other local unions who were working withinan employer in the selection of his representative for the purposes of col-lective bargaining or the adjustment of grievances."the jurisdiction of Respondent. The Employer also uti-lized three or four "permit men," employees who werenot members of the Union. Griffin testified that in theAugust/September period it was reported to him by acrew foreman who worked under him that two of themen in his crew were being harassed by another electri-cian. Griffin testified he investigated the matter and as-certained that one John Thomas, a member of Respond-ent and an employee of another contractor on the site,Combustion Engineers, was harassing the men employedby the Employer, stopping them from working, andtrying to get them off the job because of their lack ofmembership in Respondent, and in an effort to get workfor Respondent's out-of-work people. Griffin proceededto request the general foreman of Combustion Engineersto have Thomas cease harassing the people. Neverthe-less, Griffin testified he continued to receive reportsabout harassment of the Employer's employees byThomas, so Griffin complained to his superior, H. W.Liddle, the Employer's superintendent for the electricaldepartment at Plant Scherer. Griffin was unfamiliar withany details of any subsequent action by Liddle on thematter. However, Griffin as a union member attended aunion meeting on September 12. At that meeting, JohnThomas complained that a named individual on the jobhad reported Thomas to his superior for allegedly harass-ing people and asking them to leave. To set the recordstraight, Griffin corrected Thomas regarding the personnamed and admitted that it had been Griffin who hadcomplained about Thomas to his supervisor.Thomas filed intraunion charges against Griffin, andGriffin was notified by letter dated October 28 from Re-spondent of a hearing to be held on November 8 con-cerning the charges filed by Thomas. The hearing washeld as scheduled with a trial board composed of Re-spondent's president, vice president, recording secretary,and three elected executive board members. The trialboard found Griffin guilty of violations of article XXII,section 1, subsections 5, 7, and 10 of Respondent's consti-tution. More specifically, Griffin was found guilty of en-gaging in acts contrary to a member's responsibilitytoward Respondent, wronging a member of Respondentby causing him physical or economic harm, and makingknown the business of the local union to an employer.The penalty imposed on Griffin for the violations was afine of $200 and a suspension from attendance at unionmeetings for 6 months.In accordance with the decision of the trial board,Griffin made two $20 installment payments toward his$200 fine and was barred from several union meetings.However, subsequent to the issuance of the complaintherein, Respondent by letter dated January 4, 1983, ad-vised Griffin that the Union's executive board had recon-sidered their decision in his trial of November 8 and re-scinded the action of that date. The letter stated that hisrecord would be changed accordingly, and that themonthly installments he had paid on his fine would bereturned to him. There is no contention that such install-ments had not been returned to him prior to the hearing.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Positions of the PartiesBased on the foregoing undisputed testimony of Grif-fin which is hereby credited, the General Counsel arguesthat the conduct for which Griffin was punished by Re-spondent was the steps he took to stop Combustion En-gineer employee John Thomas from allegedly harassingpermit people and travelers working for the Employerunder Griffin. It is further argued that Griffin's actions inthis regard were in connection with his role as a repre-sentative of the Employer whose responsibilities includedthe investigating, handling, and adjustment of grievancesand complaints in the interest of the Employer. By pub-licly punishing Griffin for his actions with regard toThomas, the General Counsel asserts that Respondentinterfered with, and chilled, the freedom and ability ofthe Employer's representative to handle and adjust griev-ances in the best interests of the Employer and therebyviolated Section 8(b)(1)(B) of the Act. In support of thisargument, the General Counsel cites Plumbers Local 119(Kamtech, Inc.), 264 NLRB 688 (1982); Iron WorkersLocal 611 (Cement League), 259 NLRB 70 (1981); Electri-cal Workers IBEW Local 323 (Drexel Properties), 255NLRB 1395 (1981). Cf. Florida Power & Light Co. v.Electrical Workers IBEW Local 641, 417 U.S. 790 (1974).Respondent in its answer and at the hearing declinedto admit the complaint allegation that Griffin was at alltimes material a supervisor within the meaning of theAct and a representative of the Employer selected andretained for the purposes, inter alia, of collective bargain-ing or adjustment of grievances. Accordingly, the Gener-al Counsel was put to his proof on the issue which con-sisted of the testimony of Griffin which again was notcontradicted by Respondent.In its initial answer in this matter, Respondent raisedas an affirmative defense the argument that the case wasmoot by virtue of the action of Respondent's executiveboard in rescinding its action and the penalties imposedon Griffin. It pressed that argument in a motion to dis-miss or to vacate issuance of complaint filed prior to thehearing on March 24. The General Counsel in a responseto that motion dated March 28, 1983, opposed Respond-ent's motion claiming that from the date of the imposi-tion of the fines against Griffin until January 4, 1983, allmembers of Respondent and employees of the Employerwere potentially coerced by Respondent's actions andthat Respondent had submitted no evidence regarding,nor had Respondent argued, that members of Respond-ent had knowledge of the alleged rescission of the actionagainst Griffin. In concurrence with the General Coun-sel's position, I issued an order on March 29, 1983, deny-ing Respondent's motion to dismiss.At the hearing herein, Respondent amended its answerto raise two new affirmative defenses. The first such de-fense asserted that the unfair labor practice charge wasnot filed in good faith and instead was filed and pros-ecuted with the intent and purpose of interfering withthe internal workings of Respondent in an attempt tooust its present elected leadership and substitute in lieuthereof leadership which would be subservient to the in-terests of Georgia Power Company and its subcontrac-tors, the Charging Party. The second affirmative defenseasserted that the Charging Party did not use the applica-ble grievance procedure in the collective-bargainingagreement.The General Counsel at the hearing following amend-ment of Respondent's answer moved that the first de-fense having to do with the Charging Party's motivationin filing the charge be stricken as irrelevant and immate-rial. He moved that Respondent's second defense also bestricken on the premise that this type of 8(b)(l)(B) casedoes not come within that category of cases which re-quires the exhaustion of a grievance procedure beforethe filing of a charge. The General Counsel's motion wasgranted with respect to Respondent's first defense. Inview of Respondent's inability to cite any case authorityin support of its second defense, the General Counsel'smotion to strike the second defense was also granted.Respondent, however, was allowed to make offers ofproof with respect to each defense including the submis-sion of exhibits in support thereof. The offers of proofand exhibits were noted for the record but rejected.C. ConclusionConsidering first the issue of Griffin's supervisorystatus, Griffin testified that, as general foreman, he hadauthority to reprimand employees as well as fire them. Inaddition, he also had authority in conjunction with thecrew foreman to make decisions with respect to layingoff employees. This undisputed testimony, I find, clearlyestablishes Griffin's status as a supervisor within themeaning of Section 2(11) of the Act. In addition, Griffintestified that in the performance of his duties and afterconferring with the crew foreman below him and theUnion's shop steward, he undertook resolution of griev-ances by employees and testified specifically that he hadauthority to resolve or adjust these grievances. Indeed, itis in his capacity to consider and adjust complaints ofemployees that he investigated the complaints concern-ing John Thomas and reported them to higher manage-ment in an effort to have the complaints remedied. Theestablishment of an 8(b)(l)(B) violation requires that theUnion's disciplinary action adversely affect the supervi-sor's conduct in the performance of duties in his capacityas a grievance adjuster or collective bargainer on behalfof the employer. Florida Power & Light Co. v. ElectricalWorkers IBEW Local 641, supra, 417 U.S. 790 (1974).That requirement is clearly satisfied here. Moreover, it isquite clear that the firing and suspension of Griffin fromunion meetings had a clear tendency to coerce and re-strain the Employer in the selection of its representativesfor collective bargaining or the adjustment of grievances.I find on this record that the Union's actions in trying,fining, and suspending Griffin constituted a classic viola-tion of Section 8(b)(l)(B) of the Act.Respondent's brief was devoted wholly to its affirma-tive defenses, and I shall accordingly treat the brief as arequest for reconsideration of rulings made both beforeand at the hearing relative to those defenses. First, withrespect to mootness, it is undisputed that Respondent re-scinded its action against Griffin and had returned install-ments on his fine. In a similar case, the Board held that aunion's repudiation of its action in fining a supervisor inviolation of Section 8(b)(1)(B) and the return of the fine340 ELECTRICAL WORKERS IBEW LOCAL 1316 (SUPERIOR CONTRACTORS)did not render the violation moot. Typographical Union101 (Evening Star Newspaper), 193 NLRB 1089 (1971),enf. denied 470 F.2d 1274 (D.C. Cir. 1972). was premisedessentially on the fact that the Act is designed to vindi-cate public rather than private rights, and that only theBoard can remedy violations of the Act. However, theDistrict of Columbia Circuit, in refusing to enforce theBoard's decision, determined that the issue was moot.Subsequently, in Musicians Local 76 (Jimmy WakelyShow), 202 NLRB 620 (1973), the Board in dismissing an-other 8(bXl)(B) complaint involving only an unlawfulthreat of retaliatory action against a supervisor, whichwas subsequently withdrawn, cited the court's decisionin Typographical Union 101 with apparent approval.However, the Typographical case, as well as the decisionof the Board in the Jimmy Wakely case, can be distin-guished from the instant case on the grounds that theaction which was taken by the respondents therein toremedy the situation occurred prior to the issuance ofcomplaint. See also Georgia Hosiery Mills, 207 NLRB 781(1973). That was not the situation in the instant case, andRespondent's action herein against Griffin was rescindedonly after the complaint issued and was clearly respon-sive to the issuance of the complaint. While there was nopattern shown of harassment against supervisors general-ly by Respondent in the case sub judice, and althoughthe fine on Griffin has been rescinded, Respondent hasdone nothing to demonstrate that it has publicized the re-scission of the action against Griffin to employees of theEmployer or Respondent's members. Respondent hasnever conceded that its actions with regard to Griffinwere in any way improper and has never, so far as thisrecord shows, given any assurances that similar futureaction will not take place. Under these circumstances,and also because Respondent's rescission of its actionagainst Griffin could never completely restore the statusquo ante in view of Griffin's suspension from attendanceat several meetings, I conclude that the issue presented isnot moot and that a remedial order is warranted.As previously noted, Respondent's defense based onthe Charging Party's lack of good faith was stricken onmotion of the General Counsel. Respondent offered toprove that certain supervisors of the Charging Partywho were members of the Union had urged the defeat ofthe incumbent business agent. Respondent claimed thisshowed Respondent had initiated the instant case inorder to undermine Respondent's incumbent officials. Ithas long been held that motivation of the Charging Partyis immaterial to the determination of the violation allegedand cannot serve to deprive the Board of its jurisdictionin the matter. See NLRB v. Indiana & Michigan ElectricCo., 318 U.S. 9 (1943); Oliver Machinery Corp., 102NLRB 822 (1953); Fulton Bag & Cotton Mills, 79 NLRB939 (1948). Accordingly, the ruling striking Respondent'saffirmative defense based on the Charging Party's moti-vation is reaffirmed.Also as previously noted, Respondent's defense regard-ing deferral of the instant case to arbitration was strickenin the absence of a supportive citation of authority byRespondent. On reflection and on research, it appearsthat my ruling in this regard was in error. The Board hasheld 8(b)(l)(B) cases are deferrable under the policy ofCollyer Insulated Wire, 192 NLRB 837 (1971). MailersUnion 36 (Houston Chronicle), 199 NLRB 804 (1972); Ty-pographical Union 101 (Washington Post), 207 NLRB 831(1973) Accordingly, the ruling striking Respondent'sanswer as amended is hereby reversed, and Respondent'soffers of proof in connection with such defense arehereby received, including Respondent's Exhibits 2 and3, copies of the labor agreements applicable to theCharging Party and Respondent. I am nevertheless com-pelled to find no merit to Respondent's arguments re-garding deferral. The only cases cited by Respondent insupport of deferralsare cases involving the Board's doc-trine under Spielberg Mfg. Co., 112 NLRB 1080 (1955),having to do with deferral to an arbitration award al-ready made. It is quite clear that the dispute in the in-stant case had never been presented for arbitration andno award had been made. Nor have arbitration proceed-ings been initiated which would warrant deferral underDubo Mfg. Corp., 142 NLRB 431 (1963).While deferral under Collyer might be appropriateunder certain circumstances, examination of the agree-ments here presented by Respondent contain nothingdealing with the propriety or impropriety of union finesas applied to supervisors. This case, therefore, is gov-erned by the Board's decision in ILWU Local 6, Long-shoremen (Associated Food Stores), 210 NLRB 666 (1974),where the Board refused to defer an alleged 8(b)(1)(B)violation to arbitration distinguishing the Houston Chron-icle and Washington Post Board cases on the basis that ineach of these cases there were contractual provisions re-lating to the propriety of union fines applicable to super-visors. The Associated Food Stores case, supra, I con-clude, is controlling here. I, therefore, find that deferralis unwarranted under either Collyer Dubo, or Spielbergprinciples.CONCLUSIONS OF LAWi. Superior Contractors Associates, Inc. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Harold Griffin is, and has been at all times material,a supervisor within the meaning of Section 2(11) of theAct, selected by the Employer for the purposes, amongothers, of collective bargaining and the adjustment ofgrievances within the meaning of Section 8(b)(1)(B) ofthe Act.4. By trying, fining, and suspending from membershipmeetings Harold Griffin for actions in his capacity asgrievance adjuster on behalf of the Employer, Respond-ent restrained and coerced Superior Contractors Associ-ates, Inc. in the selection and retention of its representa-tive for the purposes of collective bargaining or the ad-justment of grievances, and thereby has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(b)(l)(B) of the Act.3 Fournelle v. NLRB, 760 F.2d 331 (D.C. Cir. 1982); G & H Products,261 NLRB 298 (1982); United Technologies Corp.. 260 NLRB 1430 (1982).341 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The unfair labor practices of Respondent set forthabove in paragraph 4 are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act. Inasmuch as Respondent has rescinded the fineimposed on Griffin and has reimbursed him for install-ments thereon, I find no reimbursement remedy is neces-sary.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, IBEW Local 1316, Macon, Georgia,its officers, agents, and representatives, shallI. Cease and desist from(a) Restraining and coercing Superior Contractors As-sociates, Inc., or any other employer, in the selection ofits representatives for the purposes of collective bargain-ing or the adjustment of grievances by trying, fining, andsuspending from attendance at membership meetings, or4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.otherwise disciplining Harold Griffin, or any other su-pervisory employee, for acts performed during thecourse of his or their duties in connection with collectivebargaining or in the adjustment of grievances.(b) In any like or related manner coercing or restrain-ing Superior Contractors Associates, Inc. in the selectionof its representatives for the purposes of collective bar-gaining or the adjustment of grievances.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post in conspicuous places at its offices and meet-ing halls and other places where notices to members arecustomarily posted copies of the attached notice marked"Appendix."5Copies of the notice on forms provided bythe Regional Director for Region 10, after being signedby Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days. Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.(b) Furnish the Regional Director signed copies ofsuch notice for posting by Superior Contractors Associ-ates, Inc., if willing, at places where notices to employ-ees are customarily posted.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."342